357 U.S. 573 (1958)
JOINES
v.
UNITED STATES.
No. 387.
Supreme Court of United States.
Decided June 30, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
Judson E. Ruch and R. Palmer Ingram for petitioner.
Solicitor General Rankin, Warren Olney, III, then Assistant Attorney General, and Beatrice Rosenberg for the United States.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Third Circuit is vacated and the case is remanded for consideration in light of No. 331, Jones v. United States, ante, p. 493, decided this day.
MR. JUSTICE BURTON and MR. JUSTICE CLARK dissent for the reasons set forth in the dissenting opinion in No. 331, decided this day.